Exhibit 10.4

 

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

 

This Amended and Restated Registration Rights Agreement (this “Agreement”) is
entered into as of February 27, 2009, by and between Clarient. Inc., a Delaware
corporation (the “Company”), Safeguard Delaware, Inc., a Delaware corporation
(“SDI”), Safeguard Scientifics, Inc., a Pennsylvania corporation (“SSI”), and
Safeguard Scientifics (Delaware), Inc., a Delaware corporation (“Safeguard
Delaware”).  Each of SDI, SSI and Safeguard Delaware are referred to herein as a
“Safeguard Entity” and SDI, SSI and Safeguard Delaware are referred to
collectively herein as the “Safeguard Entities.”

 

WITNESSETH:

 

WHEREAS, SDI provided to the Company a senior subordinated revolving credit
facility in the maximum aggregate amount of $21,000,000, on the terms and
conditions set forth in that certain Amended and Restated Senior Subordinated
Revolving Credit Agreement dated as of March 14, 2008, as amended by that
certain First Amendment and Consent of Amended and Restated Senior Subordinated
Credit Facility dated as of July 31, 2008 (the “Prior Loan Agreement”);

 

WHEREAS, the parties hereto entered into that certain Registration Rights
Agreement dated as of March 14, 2008 (the “Prior Registration Rights
Agreement”).

 

WHEREAS, the Company entered into that certain Second Amended and Restated
Senior Subordinated Revolving Credit Agreement, dated as of February 27, 2009,
by and between SDI and the Company (the “Loan Agreement”), pursuant to which,
among other things, SDI extended the maturity date of its senior subordinated
revolving credit facility to the Company and increased the size of such facility
to a maximum aggregate amount of $30,000,000;

 

WHEREAS, pursuant to the terms of, and in partial consideration for SDI’s
agreement to enter into the Loan Agreement, the Company has agreed to issue SDI
various warrants to purchase shares of the Company’s common stock (“Common
Stock”), $0.01 par value (the “New Facility Warrants”, and the shares of Common
Stock issuable pursuant to the New Facility Warrants, the “New Facility Warrant
Shares”);

 

WHEREAS, the Company has previously issued the Safeguard Entities (i) shares of
Common Stock (the “Outstanding Shares”), (ii) warrants to purchase shares of
Common Stock (the “Outstanding Warrants,” and the shares of Common Stock
issuable pursuant to the Outstanding Warrants, the “Outstanding Warrant Shares”
and collectively with the New Facility Warrant Shares and the Outstanding
Shares, the “Safeguard Shares”); and

 

WHEREAS, pursuant to the terms of, and in partial consideration for SDI’s
agreement to enter into, the Loan Agreement, the Company has agreed to amend and
restate the Prior Registration Rights Agreement as set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants and conditions set forth in the Loan Agreement and this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each Safeguard
Entity hereby agrees as follows:

 

--------------------------------------------------------------------------------



 


1.                                       CERTAIN DEFINITIONS.   CAPITALIZED
TERMS USED HEREIN AND NOT OTHERWISE DEFINED SHALL HAVE THE MEANING ASCRIBED
THERETO IN THE LOAN AGREEMENT.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS
SHALL HAVE THE FOLLOWING RESPECTIVE MEANINGS:


 

“Commission” or “SEC” shall mean the Securities and Exchange Commission or any
other federal agency at the time administering the Securities Act.

 

“Holder” and “Holders” shall mean the applicable Safeguard Entity and any
transferee of Registrable Securities which have not been sold to the public to
whom the registration rights conferred by this Agreement have been transferred
in compliance with this Agreement.

 

“Registrable Securities” shall mean: (i) the Safeguard Shares, (ii) securities
issued or issuable upon any stock split, stock dividend, recapitalization or
similar event with respect to the Safeguard Shares; and (iii) any other security
issued as a dividend or other distribution with respect to, in exchange for or
in replacement of the securities referred to in the preceding clauses.

 

The terms “register”, “registered” and “registration” shall refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act and applicable rules and regulations
thereunder, and the declaration or ordering of the effectiveness of such
registration statement.

 

“Registration Expenses” shall mean all expenses to be incurred by the Company in
connection with each Holder’s registration rights under this Agreement other
than Selling Expenses, including, without limitation, all registration and
filing fees, printing expenses, fees and disbursements of counsel for the
Company, “blue sky” fees and expenses, reasonable fees and disbursements of
counsel to Holders (using a single counsel selected by a majority in interest of
the Holders if more than one Holder is participating in a registration
hereunder) for a “due diligence” examination of the Company and review of the
registration statement and related documents, and the expense of any special
audits incident to or required by any such registration (but excluding the
compensation of regular employees of the Company, which shall be paid in any
event by the Company).

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Selling Expenses” shall mean all underwriting discounts and selling commissions
applicable to the sale of Registrable Securities, and all fees and disbursements
of counsel for Holders not included within “Registration Expenses.”

 


2.                                       REQUEST FOR REGISTRATION.


 


(A)                                  IF THE COMPANY RECEIVES FROM A HOLDER OR
HOLDERS OF NOT LESS THAN 50% OF THE THEN OUTSTANDING REGISTRABLE SECURITIES A
WRITTEN REQUEST THAT THE COMPANY EFFECT A REGISTRATION WITH RESPECT TO SHARES OF
REGISTRABLE SECURITIES HELD BY SUCH HOLDER OR HOLDERS HAVING AN AGGREGATE PRICE
TO THE PUBLIC (NET OF UNDERWRITERS’ DISCOUNTS AND COMMISSIONS) OF AT LEAST
$500,000 OR WITH RESPECT TO AT LEAST 300,000 SHARES OF REGISTRABLE SECURITIES,
THE COMPANY WILL, AS SOON AS PRACTICABLE, USE COMMERCIALLY REASONABLE EFFORTS TO
EFFECT SUCH REGISTRATION (INCLUDING, WITHOUT LIMITATION, APPROPRIATE
QUALIFICATION UNDER APPLICABLE STATE SECURITIES LAWS AS HOLDERS MAY REQUEST AND
APPROPRIATE COMPLIANCE WITH APPLICABLE REGULATIONS ISSUED UNDER THE SECURITIES
ACT AND ANY OTHER GOVERNMENTAL REQUIREMENTS OR REGULATIONS) AS MAY BE SO
REQUESTED AND AS WOULD PERMIT OR FACILITATE THE SALE AND


 

2

--------------------------------------------------------------------------------


 


DISTRIBUTION, THOUGH NEGOTIATED, UNDERWRITTEN OR OTHER TRANSACTIONS OR THROUGH A
COMBINATION OF SUCH METHODS OF SALE AT THE ELECTION OF SUCH HOLDER(S), OF ALL OR
SUCH PORTION OF SUCH THE REGISTRABLE SECURITIES AS ARE SPECIFIED IN SUCH
REQUEST.


 


(B)                                 NOTWITHSTANDING SECTION 2(A), THE COMPANY
SHALL NOT BE OBLIGATED TO TAKE ANY ACTION TO EFFECT OR COMPLETE ANY SUCH
REGISTRATION PURSUANT TO THIS SECTION 2:


 


(I)                                     DURING THE PERIOD STARTING WITH THE DATE
NINETY (90) DAYS PRIOR TO THE COMPANY’S ESTIMATED DATE OF FILING OF, AND ENDING
ON THE DATE SIXTY (60) DAYS IMMEDIATELY FOLLOWING THE EFFECTIVE DATE OF, ANY
REGISTRATION STATEMENT PERTAINING TO SECURITIES OF THE COMPANY (OTHER THAN A
REGISTRATION OF SECURITIES IN A RULE 145 TRANSACTION OR WITH RESPECT TO AN
EMPLOYEE BENEFIT PLAN), PROVIDED, THAT THE COMPANY GIVES NOTICE OF ITS INTENTION
TO FILE SUCH REGISTRATION STATEMENT TO THE HOLDER OR HOLDERS WITHIN THIRTY (30)
DAYS OF ITS REQUEST FOR SUCH REGISTRATION; AND PROVIDED, FURTHER THAT THE
COMPANY IS ACTIVELY EMPLOYING IN GOOD FAITH ALL REASONABLE EFFORTS TO CAUSE SUCH
REGISTRATION STATEMENT TO BECOME EFFECTIVE; HOWEVER, THE COMPANY MAY NOT DELAY A
REQUESTED REGISTRATION UNDER THIS PARAGRAPH IF THE COMPANY’S REGISTRATION
STATEMENT WILL INCLUDE NO EQUITY SECURITIES OR SECURITIES CONVERTIBLE INTO
EQUITY SECURITIES AND THE REQUESTED REGISTRATION WILL NOT BE PART OF AN
UNDERWRITTEN PUBLIC OFFERING; OR


 


(II)                                  AFTER THE COMPANY HAS EFFECTED TWO
(2) REGISTRATIONS PURSUANT TO THIS SECTION 2; PROVIDED THAT ANY REGISTRATION
REQUEST THAT (A) IS DELAYED BY THE COMPANY PURSUANT TO SECTION 2(B)(I) OR
(B) DOES NOT RESULT IN A REGISTRATION BEING EFFECTED, WILL NOT COUNT TOWARDS
SUCH TWO (2) REGISTRATION LIMIT; OR


 


(III)                               IF THE HOLDER REQUESTING REGISTRATION IS
ABLE TO SELL ALL OF SUCH HOLDER’S SHARES REQUESTED TO BE REGISTERED UNDER
RULE 144 OF THE SECURITIES AND EXCHANGE COMMISSION ADOPTED UNDER THE SECURITIES
ACT; OR


 


(IV)                              IF THE COMPANY SHALL FURNISH TO THE HOLDER OR
HOLDERS REQUESTING REGISTRATION A CERTIFICATE SIGNED BY THE PRESIDENT OF THE
COMPANY STATING THAT IN THE GOOD FAITH JUDGMENT OF THE BOARD OF DIRECTORS OF THE
COMPANY, IT WOULD BE DETRIMENTAL TO THE COMPANY AND ITS STOCKHOLDERS FOR SUCH
REGISTRATION STATEMENT TO BE FILED AND IT IS THEREFORE ESSENTIAL TO DEFER THE
FILING OF SUCH REGISTRATION STATEMENT, THE COMPANY SHALL HAVE THE RIGHT TO DEFER
SUCH FILING FOR A PERIOD OF NOT MORE THAN 120 DAYS AFTER RECEIPT OF THE REQUEST
OF THE INITIATING HOLDERS; PROVIDED, HOWEVER, THAT THE COMPANY MAY NOT UTILIZE
THIS RIGHT MORE THAN ONCE IN ANY 12-MONTH PERIOD.


 


(C)                                  IF THE REGISTRATION PURSUANT TO THIS
SECTION 2 IS EFFECTED THROUGH A FIRM COMMITMENT UNDERWRITTEN PUBLIC OFFERING AT
THE ELECTION OF THE HOLDER, THE COMPANY SHALL, TOGETHER WITH SUCH HOLDER, ENTER
INTO AN UNDERWRITING AGREEMENT IN CUSTOMARY FORM WITH A MANAGING UNDERWRITER
SELECTED BY THE HOLDER AND REASONABLY ACCEPTABLE TO THE COMPANY. 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS SECTION 2, IF THE MANAGING
UNDERWRITER ADVISES THE COMPANY IN WRITING THAT MARKETING FACTORS REQUIRE A
LIMITATION OF THE NUMBER OF SHARES TO BE UNDERWRITTEN, THEN THE COMPANY SHALL SO
ADVISE THE HOLDER AND THE NUMBER OF SHARES OF REGISTRABLE SECURITIES THAT MAY BE
INCLUDED IN THE REGISTRATION AND UNDERWRITING SHALL BE LIMITED TO SUCH AMOUNT;
PROVIDED, HOWEVER, THAT IN THE EVENT OF SUCH LIMITATION ON THE NUMBER OF SHARES
TO BE UNDERWRITTEN, NO SECURITIES TO BE REGISTERED FOR SALE BY THE COMPANY SHALL
BE INCLUDED UNLESS ALL SHARES OF REGISTRABLE SECURITIES REQUESTED BY THE HOLDER
TO BE INCLUDED IN SUCH UNDERWRITING ARE SO INCLUDED.

 

3

--------------------------------------------------------------------------------


 


3.                                       COMPANY REGISTRATION.


 


(A)                                  IF AT ANY TIME OR FROM TIME TO TIME THE
COMPANY SHALL DETERMINE TO REGISTER ANY OF ITS EQUITY SECURITIES, EITHER FOR ITS
OWN ACCOUNT FOR THE ACCOUNT OF A HOLDER OR THE ACCOUNT OF A STOCKHOLDER WHO IS
NOT A HOLDER, THE COMPANY SHALL:


 


(I)                                     PROMPTLY GIVE THE HOLDERS (EXCLUDING ANY
SUCH HOLDER FOR WHOSE ACCOUNT THE SHARES ARE DETERMINED TO BE REGISTERED)
WRITTEN NOTICE THEREOF; AND


 


(II)                                  INCLUDE IN SUCH REGISTRATION (AND ANY
RELATED QUALIFICATIONS INCLUDING COMPLIANCE WITH “BLUE SKY” LAWS), AND IN ANY
UNDERWRITING INVOLVED THEREIN, ALL THE SHARES OF REGISTRABLE SECURITIES
SPECIFIED IN A WRITTEN REQUEST OR REQUESTS, MADE WITHIN 20 DAYS AFTER THE DATE
OF SUCH WRITTEN NOTICE FROM THE COMPANY, BY ANY SUCH HOLDER.


 


(B)                                 IF THE REGISTRATION OF WHICH THE COMPANY
GIVES NOTICE IS FOR A REGISTERED PUBLIC OFFERING INVOLVING AN UNDERWRITING, THE
COMPANY SHALL SO ADVISE EACH HOLDER AS A PART OF THE WRITTEN NOTICE GIVEN
PURSUANT TO SECTION 3(A)(I).  IN SUCH EVENT, THE RIGHT OF EACH HOLDER TO
REGISTRATION PURSUANT TO THIS SECTION 3 SHALL BE CONDITIONED UPON SUCH HOLDER’S
PARTICIPATION IN SUCH UNDERWRITING AND THE INCLUSION OF SHARES OF REGISTRABLE
SECURITIES IN THE UNDERWRITING SHALL BE LIMITED TO THE EXTENT PROVIDED HEREIN. 
EACH HOLDER SHALL (TOGETHER WITH THE COMPANY AND THE OTHER STOCKHOLDERS
DISTRIBUTING THEIR SECURITIES THROUGH SUCH UNDERWRITING) ENTER INTO AN
UNDERWRITING AGREEMENT IN CUSTOMARY FORM WITH THE MANAGING UNDERWRITER SELECTED
FOR SUCH UNDERWRITING BY THE COMPANY.  NOTWITHSTANDING ANY OTHER PROVISION OF
THIS SECTION 3, IF THE MANAGING UNDERWRITER DETERMINES THAT MARKETING FACTORS
REQUIRE A LIMITATION OF THE NUMBER OF SHARES TO BE UNDERWRITTEN, NO SECURITIES
TO BE REGISTERED FOR SALE BY HOLDERS SHALL BE INCLUDED UNLESS ALL SHARES TO BE
REGISTERED FOR SALE BY THE COMPANY (AND FOR SALE BY ANY STOCKHOLDER WHO IS NOT A
HOLDER, IF PURSUANT TO THE EXERCISE OF REGISTRATIONS RIGHTS GRANTED IN
CONNECTION WITH A CAPITAL TRANSACTION (AS DEFINED IN THE LOAN AGREEMENT)) TO BE
INCLUDED IN SUCH UNDERWRITING ARE SO INCLUDED AND ANY REMAINING SECURITIES TO BE
INCLUDED IN SUCH REGISTRATION SHALL BE ALLOCATED PRO RATA AMONG THE HOLDERS AND
ANY OTHER HOLDERS OF “PIGGY-BACK” REGISTRATION RIGHTS, BASED ON THE NUMBER OF
SHARES REQUESTED TO BE INCLUDED IN SUCH REGISTRATION BY ALL SUCH HOLDERS.  THE
COMPANY SHALL SO ADVISE EACH HOLDER AND THE NUMBER OF SHARES OF REGISTRABLE
SECURITIES TO BE INCLUDED IN THE REGISTRATION AND UNDERWRITING SHALL BE SO
LIMITED.


 


(C)                                  IF THE REGISTRATION OF WHICH THE COMPANY
GIVES NOTICE IS FOR A REGISTERED PUBLIC OFFERING INVOLVING AN UNDERWRITING, ALL
HOLDERS SHALL PROVIDE UPON REQUEST CUSTOMARY LOCK-UP AGREEMENTS FOR THEMSELVES
AND THEIR AFFILIATES BY WHICH THEY AGREE NOT SELL ANY OF THEIR SHARES FOR A
PERIOD OF 180 DAYS FROM THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT.


 


4.                                       REGISTRATION ON FORM S-3.


 


(A)                                  IN CASE THE COMPANY SHALL RECEIVE FROM A
HOLDER OR HOLDERS OF MORE THAN 50% OF THE THEN OUTSTANDING REGISTRABLE
SECURITIES A WRITTEN REQUEST THAT THE COMPANY FILE A REGISTRATION STATEMENT ON
FORM S-3 (OR ANY SUCCESSOR FORM TO FORM S-3) FOR A PUBLIC OFFERING OF SHARES OF
REGISTRABLE SECURITIES HAVING AN AGGREGATE PRICE TO THE PUBLIC (NET OF
UNDERWRITERS DISCOUNTS AND COMMISSIONS) OF AT LEAST $500,000 OR A PUBLIC
OFFERING OF AT LEAST 300,000 SHARES OF REGISTRABLE SECURITIES AND THE COMPANY IS
A REGISTRANT ENTITLED TO USE FORM S-3 TO REGISTER THE SHARES OF REGISTRABLE
SECURITIES FOR SUCH AN OFFERING, THE COMPANY SHALL USE COMMERCIALLY REASONABLE
EFFORTS TO CAUSE SUCH SHARES OF REGISTRABLE SECURITIES TO BE REGISTERED FOR THE
OFFERING ON SUCH FORM AND TO CAUSE SUCH SHARES OF REGISTRABLE SECURITIES TO BE
QUALIFIED IN SUCH JURISDICTIONS AS SUCH HOLDER MAY

 

4

--------------------------------------------------------------------------------


 


REASONABLY REQUEST.  IF SUCH OFFER IS TO BE AN UNDERWRITTEN OFFERING, THE
UNDERWRITERS SHALL BE SELECTED BY THE HOLDER OR HOLDERS REQUESTING THE
REGISTRATION AND BE REASONABLY ACCEPTABLE TO THE COMPANY.


 


(B)                                 THERE SHALL BE NO LIMIT ON THE NUMBER OF
REGISTRATION REQUESTS BY HOLDERS PURSUANT TO THE PRECEDING PARAGRAPH.


 


(C)                                  THE PROVISIONS OF SECTION 2(B)(I), (III),
AND (IV) AND SECTION 2(C) SHALL APPLY TO ANY REQUEST FOR REGISTRATION PURSUANT
TO SECTION 4(A).


 


5.                                       REGISTRATION PROCEDURES.   IN
CONNECTION WITH EACH REGISTRATION EFFECTED PURSUANT TO SECTION 2, 3 OR 4, THE
COMPANY SHALL, EXCEPT AS PROVIDED IN SECTION 2(B) AND 4(C):


 


(A)                                  PROMPTLY PREPARE AND FILE WITH THE SEC A
REGISTRATION STATEMENT AND SUCH AMENDMENTS AND SUPPLEMENTS TO SUCH REGISTRATION
STATEMENT AND THE PROSPECTUS USED IN CONNECTION WITH SUCH REGISTRATION
STATEMENT, OR PREPARE AND FILE SUCH ADDITIONAL REGISTRATION STATEMENTS, AS MAY
BE NECESSARY TO COMPLY WITH THE PROVISIONS OF THE SECURITIES ACT WITH RESPECT TO
THE DISPOSITION OF ALL SECURITIES COVERED BY SUCH REGISTRATION STATEMENT IN
ACCORDANCE WITH THE INTENDED METHODS OF DISPOSITION BY THE SELLER THEREOF AS SET
FORTH IN THE REGISTRATION STATEMENT (AND THE DISPOSITION OF ALL SHARES OF
REGISTRABLE SECURITIES AS NECESSARY TO COMPLY WITH THIS AGREEMENT) AND NOTIFY
EACH HOLDER OF THE FILING AND EFFECTIVENESS OF SUCH REGISTRATION STATEMENT AND
ANY AMENDMENTS OR SUPPLEMENTS THERETO.  THE COMPANY SHALL PROMPTLY FORWARD TO
EACH PARTICIPATING HOLDER’S COUNSEL A COPY OF ANY CORRESPONDENCE OR OTHER
WRITTEN COMMUNICATIONS WITH THE SEC OR OTHER REGULATORY AUTHORITY, RELATING TO
THE REGISTRATION STATEMENT OR THE SHARES OF REGISTRABLE SECURITIES.


 


(B)                                 AFTER THE REGISTRATION, AT A HOLDER’S
REQUEST, FURNISH TO EACH PARTICIPATING HOLDER SUCH NUMBER OF COPIES OF A CURRENT
PROSPECTUS CONFORMING WITH THE REQUIREMENTS OF THE SECURITIES ACT AND ANY OTHER
DOCUMENTS INCIDENT THERETO, COPIES OF THE REGISTRATION STATEMENT, ANY AMENDMENT
OR SUPPLEMENT TO SUCH PROSPECTUS OR REGISTRATION STATEMENT AND ANY DOCUMENTS
INCORPORATED BY REFERENCE THEREIN AND SUCH OTHER DOCUMENTS AS SUCH HOLDER MAY
FROM TIME TO TIME REASONABLY REQUEST IN ORDER TO FACILITATE THE DISPOSITION OF
THE SHARES OF REGISTRABLE SECURITIES REGISTERED ON BEHALF OF SUCH HOLDER.


 


(C)                                  USE COMMERCIALLY REASONABLE EFFORTS TO
REGISTER AND QUALIFY THE SHARES OF REGISTRABLE SECURITIES COVERED BY SUCH
REGISTRATION STATEMENT UNDER SUCH OTHER SECURITIES OR “BLUE SKY” LAWS OF ANY
UNITED STATES JURISDICTIONS AS THE HOLDERS MAY REASONABLY REQUEST (EXCEPT IN ANY
SUCH JURISDICTION WHERE THE REGISTRATION AND QUALIFICATION OF THE SECURITIES
COVERED BY SUCH REGISTRATION STATEMENT IS EXEMPT UNDER THE LAWS AND REGULATIONS
OF SUCH JURISDICTION); PROVIDED THAT THE COMPANY SHALL NOT BE REQUIRED IN
CONNECTION THEREWITH OR AS A CONDITION THERETO TO QUALIFY TO DO BUSINESS OR TO
FILE A GENERAL CONSENT TO SERVICE OF PROCESS IN ANY SUCH STATES OR
JURISDICTIONS.


 


(D)                                 NOTIFY THE PARTICIPATING HOLDERS IMMEDIATELY
OF THE HAPPENING OF ANY EVENT KNOWN TO THE COMPANY (BUT NOT THE SUBSTANCE OR
DETAILS OF ANY SUCH EVENT UNLESS SPECIFICALLY REQUESTED BY ANY SUCH HOLDER) AS A
RESULT OF WHICH THE PROSPECTUS (INCLUDING ANY SUPPLEMENTS THERETO OR THEREOF AND
ANY INFORMATION INCORPORATED OR DEEMED TO BE INCORPORATED BY REFERENCE THEREIN)
INCLUDED IN SUCH REGISTRATION STATEMENT, AS THEN IN EFFECT, INCLUDES AN UNTRUE
STATEMENT OF MATERIAL FACT OR OMITS TO STATE A MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING IN
LIGHT OF THE CIRCUMSTANCES THEN EXISTING, AND USE COMMERCIALLY REASONABLE
EFFORTS TO PROMPTLY UPDATE AND/OR CORRECT SUCH PROSPECTUS.  NOTWITHSTANDING THE
FOREGOING, IF THE COMPANY SHALL FURNISH TO THE HOLDER OR HOLDERS WHOSE
REGISTRABLE SECURITIES HAVE BEEN SO REGISTERED

 

5

--------------------------------------------------------------------------------


 


A CERTIFICATE SIGNED BY THE PRESIDENT OF THE COMPANY STATING THAT IN THE GOOD
FAITH JUDGMENT OF THE BOARD OF DIRECTORS OF THE COMPANY IT WOULD BE DETRIMENTAL
TO THE COMPANY AND ITS STOCKHOLDERS TO UPDATE AND/OR CORRECT ANY SUCH
PROSPECTUS, THE COMPANY SHALL HAVE THE RIGHT TO DEFER UPDATING OR CORRECTING
SUCH PROSPECTUS FOR A PERIOD OF NOT MORE THAN 120 DAYS AFTER THE NOTIFICATION TO
THE HOLDERS; PROVIDED, HOWEVER, THAT THE COMPANY MAY NOT UTILIZE THIS RIGHT MORE
THAN ONCE IN ANY 12-MONTH PERIOD.  DURING ANY SUCH 120-DAY OR SHORTER PERIOD,
THE HOLDERS WILL NOT DELIVER ANY SUCH PROSPECTUS OR SELL ANY REGISTRABLE
SECURITIES IN RELIANCE THEREON.


 


(E)                                  NOTIFY EACH PARTICIPATING HOLDER
IMMEDIATELY OF THE ISSUANCE BY THE COMMISSION OR ANY STATE SECURITIES COMMISSION
OR AGENCY OF ANY STOP ORDER SUSPENDING THE EFFECTIVENESS OF THE REGISTRATION
STATEMENT OR THE INITIATION OF ANY PROCEEDINGS FOR THAT PURPOSE.  THE COMPANY
SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS TO PREVENT THE ISSUANCE OF ANY
STOP ORDER AND, IF ANY STOP ORDER IS ISSUED, TO OBTAIN THE LIFTING THEREOF AT
THE EARLIEST POSSIBLE TIME.


 


(F)                                    PERMIT A SINGLE FIRM OF COUNSEL, SELECTED
BY THE PARTICIPATING HOLDERS, TO REVIEW THE REGISTRATION STATEMENT AND ALL
AMENDMENTS AND SUPPLEMENTS THERETO WITHIN A REASONABLE PERIOD OF TIME PRIOR TO
EACH FILING, AND SHALL NOT FILE ANY DOCUMENT IN A FORM TO WHICH SUCH COUNSEL
REASONABLY OBJECTS.


 


(G)                                 USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE
THE SHARES OF REGISTRABLE SECURITIES REGISTERED BY THE REGISTRATION STATEMENT TO
BE LISTED OR QUOTED ON EACH SECURITIES EXCHANGE AND/OR MARKET ON WHICH THE
COMMON STOCK IS THEN LISTED AND/OR QUOTED AND PREPARE AND FILE ANY REQUIRED
FILINGS WITH THE FINANCIAL INDUSTRY REGULATORY AUTHORITY OR ANY EXCHANGE OR
MARKET WHERE THE COMMON STOCK IS THEN LISTED AND/OR TRADED.


 


(H)                                 IF APPLICABLE, AT A HOLDER’S REQUEST, TAKE
ALL STEPS NECESSARY TO ENABLE EACH PARTICIPATING HOLDER TO AVAIL THEMSELVES OF
THE PROSPECTUS DELIVERY MECHANISM SET FORTH IN RULE 153 (OR SUCCESSOR THERETO)
UNDER THE SECURITIES ACT.


 


6.                                       HOLDER DEEMED AN UNDERWRITER.   IN THE
EVENT THAT A HOLDER SELLING REGISTRABLE SECURITIES IS DEEMED TO BE AN
UNDERWRITER, THE COMPANY SHALL ENTER INTO SUCH CUSTOMARY AGREEMENTS WITH SUCH
HOLDER AS WOULD CUSTOMARILY BE ENTERED INTO WITH AN UNDERWRITER (EXCLUDING
PROVISIONS FOR THE PURCHASE AND SALE OF THE COMMON STOCK AND ANY DISCOUNTS OR
OTHER CONSIDERATION) AND:


 


(A)                                  MAKE SUCH REPRESENTATIONS AND WARRANTIES TO
SUCH HOLDER IN FORM, SUBSTANCE AND SCOPE AS ARE CUSTOMARILY MADE BY ISSUERS TO
UNDERWRITERS IN SECONDARY OFFERINGS;


 


(B)                                 CAUSE TO BE DELIVERED, IF REQUESTED, TO SUCH
HOLDER OPINIONS OF INDEPENDENT COUNSEL TO THE COMPANY, ON AND DATED AS OF THE
EFFECTIVE DAY OF THE REGISTRATION STATEMENT, AND WITHIN 90 DAYS FOLLOWING THE
END OF EACH FISCAL YEAR THEREAFTER, WHICH COUNSEL AND OPINIONS (IN FORM, SCOPE
AND SUBSTANCE) SHALL BE REASONABLY SATISFACTORY TO SUCH HOLDER AND THEIR COUNSEL
AND COVERING, WITHOUT LIMITATION, SUCH MATTERS AS THE DUE AUTHORIZATION AND
ISSUANCE OF THE SECURITIES BEING REGISTERED AND COMPLIANCE WITH SECURITIES LAWS
BY THE COMPANY IN CONNECTION WITH THE AUTHORIZATION, ISSUANCE AND REGISTRATION
THEREOF AND OTHER MATTERS THAT ARE CUSTOMARILY GIVEN TO UNDERWRITERS IN
UNDERWRITTEN OFFERINGS, ADDRESSED TO SUCH HOLDER;


 


(C)                                  CAUSE TO BE DELIVERED, IMMEDIATELY PRIOR TO
THE EFFECTIVENESS OF THE REGISTRATION STATEMENT, AND AT THE BEGINNING OF EACH
FISCAL YEAR FOLLOWING A YEAR DURING WHICH THE COMPANY’S INDEPENDENT CERTIFIED
PUBLIC ACCOUNTANTS SHALL HAVE REVIEWED ANY OF THE COMPANY’S BOOKS

 

6

--------------------------------------------------------------------------------


 


OR RECORDS, A “COMFORT” LETTER FROM THE COMPANY’S INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS ADDRESSED TO SUCH HOLDER, STATING THAT SUCH ACCOUNTANTS ARE
INDEPENDENT PUBLIC ACCOUNTANTS WITHIN THE MEANING OF THE SECURITIES ACT AND THE
APPLICABLE PUBLISHED RULES AND REGULATIONS THEREUNDER, AND OTHERWISE IN
CUSTOMARY FORM AND COVERING SUCH FINANCIAL AND ACCOUNTING MATTERS AS ARE
CUSTOMARILY COVERED BY LETTERS OF THE INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS
DELIVERED IN CONNECTION WITH SECONDARY OFFERINGS; SUCH ACCOUNTANTS SHALL HAVE
UNDERTAKEN IN EACH SUCH LETTER TO UPDATE THE SAME QUARTERLY DURING EACH SUCH
FISCAL YEAR FOR WHICH SUCH BOOKS OR RECORDS ARE BEING REVIEWED SO THAT EACH SUCH
LETTER SHALL REMAIN CURRENT, CORRECT AND COMPLETE AS OF THE END OF SUCH
ACCOUNTANT’S REVIEW OF THE COMPANY’S QUARTERLY FINANCIAL STATEMENTS; AND EACH
SUCH LETTER AND UPDATE THEREOF, IF ANY, SHALL BE REASONABLY SATISFACTORY TO SUCH
HOLDER(S);


 


(D)                                 SHALL INCLUDE IN SUCH AGREEMENTS CUSTOMARY
INDEMNIFICATION AND CONTRIBUTION PROVISIONS TO AND FROM UNDERWRITERS; AND


 


(E)                                  DELIVER SUCH DOCUMENTS AND CERTIFICATES AS
MAY BE REASONABLY REQUESTED BY THE HOLDER TO EVIDENCE COMPLIANCE WITH CLAUSE
(A) ABOVE AND WITH ANY CUSTOMARY CONDITIONS CONTAINED IN UNDERWRITING
AGREEMENTS, IF ANY.


 


7.                                       EXPENSES OF REGISTRATION.   ALL
REGISTRATION EXPENSES INCURRED IN CONNECTION WITH ANY REGISTRATION,
QUALIFICATION OR COMPLIANCE WITH REGISTRATION PURSUANT TO THIS AGREEMENT SHALL
BE BORNE BY THE COMPANY, AND ALL SELLING EXPENSES SHALL BE BORNE BY THE HOLDER
OR HOLDERS.


 


8.                                       REGISTRATION ON FORM S-3; OTHER
FORMS.   IN CONNECTION WITH EACH REGISTRATION EFFECTED PURSUANT TO THIS
AGREEMENT, THE COMPANY SHALL USE COMMERCIALLY REASONABLE EFFORTS TO QUALIFY FOR
REGISTRATION ON FORM S-3 OR ANY COMPARABLE OR SUCCESSOR FORM OR FORMS, OR IN THE
EVENT THAT THE COMPANY IS INELIGIBLE TO USE SUCH FORM, SUCH FORM AS THE COMPANY
IS ELIGIBLE TO USE UNDER THE SECURITIES ACT.


 


9.                                       REGISTRATION PERIOD.   IN THE CASE OF A
REGISTRATION EFFECTED BY THE COMPANY PURSUANT TO THIS AGREEMENT, THE COMPANY
WILL USE COMMERCIALLY REASONABLE EFFORTS TO KEEP SUCH REGISTRATION EFFECTIVE AT
ALL TIMES DURING THE PERIOD COMMENCING ON THE EFFECTIVE DATE OF THE REGISTRATION
STATEMENT AND CONTINUING THEREAFTER UNTIL THE ALL REGISTRABLE SECURITIES COVERED
BY SUCH REGISTRATION HAVE BEEN SOLD THEREUNDER.


 


10.                                 INDEMNIFICATION.


 


(A)                                  THE COMPANY INDEMNITY.   THE COMPANY WILL
INDEMNIFY EACH HOLDER, EACH OF ITS OFFICERS, DIRECTORS AND PARTNERS, AND EACH
PERSON CONTROLLING EACH HOLDER, WITHIN THE MEANING OF SECTION 15 OF THE
SECURITIES ACT AND THE RULES AND REGULATIONS THEREUNDER WITH RESPECT TO WHICH
REGISTRATION, QUALIFICATION OR COMPLIANCE HAS BEEN EFFECTED PURSUANT TO THIS
AGREEMENT, AND EACH UNDERWRITER, IF ANY, AND EACH PERSON WHO CONTROLS, WITHIN
THE MEANING OF SECTION 15 OF THE SECURITIES ACT AND THE RULES AND REGULATIONS
THEREUNDER, ANY UNDERWRITER, INCLUDING ANY OF THE FOREGOING INCURRED IN ANY
LITIGATION, COMMENCED OR THREATENED, AGAINST ALL CLAIMS, LOSSES, DAMAGES AND
LIABILITIES (OR ACTIONS IN RESPECT THEREOF) ARISING OUT OF OR BASED ON ANY
VIOLATION BY THE COMPANY OF ITS REPRESENTATIONS TO OR COVENANTS WITH THE HOLDERS
UNDER THIS AGREEMENT OR ANY UNTRUE STATEMENT (OR ALLEGED UNTRUE STATEMENT) OF A
MATERIAL FACT CONTAINED IN ANY PROSPECTUS, OFFERING CIRCULAR OR OTHER DOCUMENT
PREPARED BY THE COMPANY (INCLUDING ANY RELATED REGISTRATION STATEMENT,
NOTIFICATION OR THE LIKE) INCIDENT TO ANY SUCH REGISTRATION, QUALIFICATION OR
COMPLIANCE, OR BASED ON ANY OMISSION (OR ALLEGED OMISSION) TO STATE THEREIN A
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE

 

7

--------------------------------------------------------------------------------


 


THE STATEMENTS THEREIN NOT MISLEADING, OR ANY VIOLATION BY THE COMPANY OF THE
SECURITIES ACT OR ANY STATE SECURITIES LAW OR IN EITHER CASE, ANY RULE OR
REGULATION THEREUNDER APPLICABLE TO THE COMPANY AND RELATING TO ACTION OR
INACTION REQUIRED OF THE COMPANY IN CONNECTION WITH ANY SUCH REGISTRATION,
QUALIFICATION OR COMPLIANCE, AND WILL REIMBURSE EACH HOLDER, EACH OF ITS
OFFICERS, DIRECTORS AND PARTNERS, AND EACH PERSON CONTROLLING SUCH HOLDER, EACH
SUCH UNDERWRITER AND EACH PERSON WHO CONTROLS ANY SUCH UNDERWRITER, FOR ANY
LEGAL AND ANY OTHER EXPENSES REASONABLY INCURRED IN CONNECTION WITH
INVESTIGATING AND DEFENDING ANY SUCH CLAIM, LOSS, DAMAGE, LIABILITY OR ACTION;
PROVIDED THAT THE COMPANY WILL NOT BE LIABLE IN ANY SUCH CASE TO A HOLDER TO THE
EXTENT THAT ANY SUCH CLAIM, LOSS, DAMAGE, LIABILITY OR EXPENSE ARISES OUT OF OR
IS BASED ON ANY UNTRUE STATEMENT OR OMISSION BASED UPON WRITTEN INFORMATION
FURNISHED TO THE COMPANY BY SUCH HOLDER OR THE UNDERWRITER (IF ANY) THEREFOR AND
STATED TO BE SPECIFICALLY FOR USE THEREIN.  THE INDEMNITY AGREEMENT CONTAINED IN
THIS SECTION 10(A) SHALL NOT APPLY TO AMOUNTS PAID IN SETTLEMENT OF ANY SUCH
LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION IF SUCH SETTLEMENT IS EFFECTED WITHOUT
THE CONSENT OF THE COMPANY (WHICH CONSENT WILL NOT BE UNREASONABLY WITHHELD).


 


(B)                                 HOLDER INDEMNITY.   EACH HOLDER WILL,
SEVERALLY AND NOT JOINTLY, IF REGISTRABLE SECURITIES HELD BY IT ARE INCLUDED IN
THE SECURITIES AS TO WHICH SUCH REGISTRATION, QUALIFICATION OR COMPLIANCE IS
BEING EFFECTED, INDEMNIFY THE COMPANY, EACH OF ITS DIRECTORS, OFFICERS,
PARTNERS, AND EACH UNDERWRITER, IF ANY, OF THE COMPANY’S SECURITIES COVERED BY
SUCH A REGISTRATION STATEMENT, EACH PERSON WHO CONTROLS THE COMPANY OR SUCH
UNDERWRITER WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT AND THE
RULES AND REGULATIONS THEREUNDER, EACH OTHER HOLDER (IF ANY), AND EACH OF THEIR
OFFICERS, DIRECTORS AND PARTNERS, AND EACH PERSON CONTROLLING SUCH OTHER
HOLDER(S), AGAINST ALL CLAIMS, LOSSES, DAMAGES AND LIABILITIES (OR ACTIONS IN
RESPECT THEREOF) ARISING OUT OF OR BASED ON ANY VIOLATION BY THE SUCH HOLDER OF
ITS REPRESENTATIONS TO OR COVENANTS WITH THE COMPANY UNDER THIS AGREEMENT OR ANY
UNTRUE STATEMENT (OR ALLEGED UNTRUE STATEMENT) OF A MATERIAL FACT CONTAINED IN
ANY SUCH REGISTRATION STATEMENT, PROSPECTUS, OFFERING CIRCULAR OR OTHER
DOCUMENT, OR ANY OMISSION (OR ALLEGED OMISSION) TO STATE THEREIN A MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENT THEREIN NOT
MISLEADING, AND WILL REIMBURSE THE COMPANY AND SUCH OTHER HOLDER(S) AND THEIR
DIRECTORS, OFFICERS AND PARTNERS, UNDERWRITERS OR CONTROL PERSONS FOR ANY LEGAL
OR ANY OTHER EXPENSES REASONABLY INCURRED IN CONNECTION WITH INVESTIGATING AND
DEFENDING ANY SUCH CLAIM, LOSS, DAMAGE, LIABILITY OR ACTION, IN EACH CASE TO THE
EXTENT, BUT ONLY TO THE EXTENT, THAT SUCH UNTRUE STATEMENT (OR ALLEGED UNTRUE
STATEMENT) OR OMISSION (OR ALLEGED OMISSION) IS MADE IN SUCH REGISTRATION
STATEMENT, PROSPECTUS, OFFERING CIRCULAR OR OTHER DOCUMENT IN RELIANCE UPON AND
IN CONFORMITY WITH WRITTEN INFORMATION FURNISHED TO THE COMPANY BY SUCH HOLDER
AND STATED TO BE SPECIFICALLY FOR USE THEREIN, AND PROVIDED THAT THE MAXIMUM
AMOUNT FOR WHICH SUCH HOLDER SHALL BE LIABLE UNDER THIS INDEMNITY SHALL NOT
EXCEED THE NET PROCEEDS RECEIVED BY SUCH HOLDER FROM THE SALE OR SALES OF THE
REGISTRABLE SECURITIES WHICH GAVE RISE TO THE CLAIM FOR INDEMNIFICATION.  THE
INDEMNITY AGREEMENT CONTAINED IN THIS SECTION 10(B) SHALL NOT APPLY TO AMOUNTS
PAID IN SETTLEMENT OF ANY SUCH CLAIMS, LOSSES, DAMAGES OR LIABILITIES IF SUCH
SETTLEMENT IS EFFECTED WITHOUT THE CONSENT OF SUCH HOLDER (WHICH CONSENT SHALL
NOT BE UNREASONABLY WITHHELD).


 


(C)                                  PROCEDURE.   EACH PARTY ENTITLED TO
INDEMNIFICATION UNDER THIS SECTION 10 (THE “INDEMNIFIED PARTY”) SHALL GIVE
NOTICE TO THE PARTY REQUIRED TO PROVIDE INDEMNIFICATION (THE “INDEMNIFYING
PARTY”) PROMPTLY AFTER SUCH INDEMNIFIED PARTY HAS ACTUAL KNOWLEDGE OF ANY CLAIM
AS TO WHICH INDEMNITY MAY BE SOUGHT, AND SHALL PERMIT THE INDEMNIFYING PARTY TO
ASSUME THE DEFENSE OF ANY SUCH CLAIM IN ANY LITIGATION RESULTING THEREFROM;
PROVIDED THAT COUNSEL FOR THE INDEMNIFYING PARTY, WHO SHALL CONDUCT THE DEFENSE
OF SUCH CLAIM OR ANY LITIGATION RESULTING THEREFROM, SHALL BE APPROVED BY THE
INDEMNIFIED PARTY (WHOSE APPROVAL SHALL NOT BE UNREASONABLY WITHHELD), AND THE
INDEMNIFIED PARTY MAY PARTICIPATE IN SUCH DEFENSE AT SUCH PARTY’S EXPENSE; AND
PROVIDED FURTHER THAT

 

8

--------------------------------------------------------------------------------


 


THE FAILURE OF ANY INDEMNIFIED PARTY TO GIVE NOTICE AS PROVIDED HEREIN SHALL NOT
RELIEVE THE INDEMNIFYING PARTY OF ITS OBLIGATIONS UNDER THIS SECTION EXCEPT TO
THE EXTENT THAT THE INDEMNIFYING PARTY IS MATERIALLY AND ADVERSELY AFFECTED BY
SUCH FAILURE TO PROVIDE NOTICE.  NO INDEMNIFYING PARTY, IN THE DEFENSE OF ANY
SUCH CLAIM OR LITIGATION, SHALL, EXCEPT WITH THE CONSENT OF EACH INDEMNIFIED
PARTY, CONSENT TO ENTRY OF ANY JUDGMENT OR ENTER INTO ANY SETTLEMENT WHICH DOES
NOT INCLUDE AS AN UNCONDITIONAL TERM THEREOF THE GIVING BY THE CLAIMANT OR
PLAINTIFF TO SUCH INDEMNIFIED PARTY OF A RELEASE FROM ALL LIABILITY IN RESPECT
TO SUCH CLAIM OR LITIGATION.  EACH INDEMNIFIED PARTY SHALL FURNISH SUCH
INFORMATION REGARDING ITSELF OR THE CLAIM IN QUESTION AS AN INDEMNIFYING PARTY
MAY REASONABLY REQUEST IN WRITING AND AS SHALL BE REASONABLY REQUIRED IN
CONNECTION WITH THE DEFENSE OF SUCH CLAIM AND LITIGATION RESULTING THEREFROM.


 


11.                                 CONTRIBUTION.


 


(A)                                  IF THE INDEMNIFICATION PROVIDED FOR IN
SECTION 10 HEREIN IS UNAVAILABLE TO THE INDEMNIFIED PARTIES IN RESPECT OF ANY
LOSSES, CLAIMS, DAMAGES OR LIABILITIES REFERRED TO HEREIN (OTHER THAN BY REASON
OF THE EXCEPTIONS PROVIDED THEREIN), THEN EACH SUCH INDEMNIFYING PARTY, IN LIEU
OF INDEMNIFYING EACH OF SUCH INDEMNIFIED PARTIES, SHALL CONTRIBUTE TO THE AMOUNT
PAID OR PAYABLE BY EACH SUCH INDEMNIFIED PARTY AS A RESULT OF SUCH LOSSES,
CLAIMS, DAMAGES OR LIABILITIES AS BETWEEN THE COMPANY ON THE ONE HAND AND ANY
HOLDER ON THE OTHER, IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT THE
RELATIVE FAULT OF THE COMPANY AND OF SUCH HOLDER IN CONNECTION WITH THE
STATEMENTS OR OMISSIONS WHICH RESULTED IN SUCH LOSSES, CLAIMS, DAMAGES OR
LIABILITIES, AS WELL AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS.  THE
RELATIVE FAULT OF THE COMPANY ON THE ONE HAND AND OF ANY HOLDER ON THE OTHER
SHALL BE DETERMINED BY REFERENCE TO, AMONG OTHER THINGS, WHETHER THE UNTRUE OR
ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT OR OMISSION OR ALLEGED OMISSION TO
STATE A MATERIAL FACT RELATES TO INFORMATION SUPPLIED BY THE COMPANY OR BY SUCH
HOLDER.


 


(B)                                 IN NO EVENT SHALL THE OBLIGATION OF ANY
INDEMNIFYING PARTY TO CONTRIBUTE UNDER THIS SECTION 11 EXCEED THE AMOUNT THAT
SUCH INDEMNIFYING PARTY WOULD HAVE BEEN OBLIGATED TO PAY BY WAY OF
INDEMNIFICATION IF THE INDEMNIFICATION PROVIDED FOR UNDER SECTION 10(A) OR
10(B) HEREOF HAD BEEN AVAILABLE UNDER THE CIRCUMSTANCES.


 


(C)                                  THE COMPANY AND THE HOLDERS AGREE THAT IT
WOULD NOT BE JUST AND EQUITABLE IF CONTRIBUTION PURSUANT TO THIS SECTION 11 WERE
DETERMINED BY PRO RATA ALLOCATION (EVEN IF THE HOLDERS OR THE UNDERWRITERS WERE
TREATED AS ONE ENTITY FOR SUCH PURPOSE) OR BY ANY OTHER METHOD OF ALLOCATION
WHICH DOES NOT TAKE ACCOUNT OF THE EQUITABLE CONSIDERATIONS REFERRED TO IN THE
IMMEDIATELY PRECEDING PARAGRAPHS.  THE AMOUNT PAID OR PAYABLE BY AN INDEMNIFIED
PARTY AS A RESULT OF THE LOSSES, CLAIMS, DAMAGES AND LIABILITIES REFERRED TO IN
THE IMMEDIATELY PRECEDING PARAGRAPHS SHALL BE DEEMED TO INCLUDE, SUBJECT TO THE
LIMITATIONS SET FORTH ABOVE, ANY LEGAL OR OTHER EXPENSES REASONABLY INCURRED BY
SUCH INDEMNIFIED PARTY IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH
ACTION OR CLAIM.  NOTWITHSTANDING THE PROVISIONS OF THIS SECTION, NO HOLDER OR
UNDERWRITER SHALL BE REQUIRED TO CONTRIBUTE ANY AMOUNT IN EXCESS OF THE AMOUNT
BY WHICH (I) IN THE CASE OF ANY HOLDER, THE NET PROCEEDS RECEIVED BY SUCH HOLDER
FROM THE SALE OF REGISTRABLE SECURITIES WHICH GAVE RISE TO THE NECESSITY FOR
CONTRIBUTION OR (II) IN THE CASE OF AN UNDERWRITER, THE AMOUNT BY WHICH THE
TOTAL PRICE AT WHICH THE REGISTRABLE SECURITIES PURCHASED BY IT AND DISTRIBUTED
TO THE PUBLIC WERE OFFERED TO THE PUBLIC EXCEEDS, IN ANY SUCH CASE, THE AMOUNT
OF ANY DAMAGES THAT SUCH HOLDER OR UNDERWRITER HAS OTHERWISE BEEN REQUIRED TO
PAY BY REASON OF SUCH UNTRUE OR ALLEGED UNTRUE STATEMENT OR OMISSION OR ALLEGED
OMISSION.  NO PERSON GUILTY OF FRAUDULENT MISREPRESENTATION (WITHIN THE MEANING
OF SECTION 11(F) OF THE SECURITIES ACT) SHALL BE ENTITLED TO CONTRIBUTION FROM
ANY PERSON WHO WAS NOT GUILTY OF SUCH FRAUDULENT MISREPRESENTATION.

 

9

--------------------------------------------------------------------------------


 


12.                                 SURVIVAL.  THE INDEMNITY AND CONTRIBUTION
AGREEMENTS CONTAINED IN SECTIONS 10 AND 11 AND THE REPRESENTATIONS AND
WARRANTIES OF THE COMPANY REFERRED TO IN SECTION 6(A) SHALL REMAIN OPERATIVE AND
IN FULL FORCE AND EFFECT REGARDLESS OF (I) ANY TERMINATION OF THIS AGREEMENT OR
THE LOAN AGREEMENT OR ANY UNDERWRITING AGREEMENT, (II) ANY INVESTIGATION MADE BY
OR ON BEHALF OF ANY INDEMNIFIED PARTY OR BY OR ON BEHALF OF THE COMPANY, AND
(III) THE CONSUMMATION OF THE SALE OR SUCCESSIVE RESALES OF THE SAFEGUARD
SHARES.


 


13.                                 INFORMATION BY HOLDERS.   EACH HOLDER SHALL
FURNISH TO THE COMPANY SUCH INFORMATION REGARDING SUCH HOLDER AND THE
DISTRIBUTION AND/OR SALE PROPOSED BY SUCH HOLDER AS THE COMPANY MAY REASONABLY
REQUEST IN WRITING AND AS SHALL BE REASONABLY REQUIRED IN CONNECTION WITH ANY
REGISTRATION, QUALIFICATION OR COMPLIANCE REFERRED TO IN THIS AGREEMENT.   THE
INTENDED METHOD OR METHODS OF DISPOSITION AND/OR SALE (PLAN OF DISTRIBUTION) OF
SUCH SECURITIES AS SO PROVIDED BY SUCH HOLDER SHALL BE INCLUDED WITHOUT
ALTERATION IN THE REGISTRATION STATEMENT COVERING THE SAFEGUARD SHARES AND SHALL
NOT BE CHANGED WITHOUT WRITTEN CONSENT OF SUCH HOLDER, EXCEPT THAT SUCH HOLDER
MAY NOT REQUIRE AN INTENDED METHOD OF DISPOSITION WHICH, IN THE REASONABLE
OPINION OF COUNSEL TO THE COMPANY, VIOLATES APPLICABLE SECURITIES LAW.


 


14.                                 REPLACEMENT CERTIFICATES.   THE
CERTIFICATE(S) REPRESENTING THE SAFEGUARD SHARES HELD BY A HOLDER MAY BE
EXCHANGED BY SUCH HOLDER AT ANY TIME AND FROM TIME TO TIME FOR CERTIFICATES WITH
DIFFERENT DENOMINATIONS REPRESENTING AN EQUAL AGGREGATE NUMBER OF SAFEGUARD
SHARES, AS REASONABLY REQUESTED BY SUCH HOLDER UPON SURRENDERING THE SAME.  NO
SERVICE CHARGE WILL BE MADE FOR SUCH REGISTRATION OR TRANSFER OR EXCHANGE.


 


15.                                 TRANSFER OR ASSIGNMENT.  EXCEPT AS OTHERWISE
PROVIDED HEREIN, THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT
OF THE PARTIES AND THEIR SUCCESSORS AND PERMITTED ASSIGNS.  THE RIGHTS GRANTED
TO THE SAFEGUARD ENTITIES BY THE COMPANY UNDER THIS AGREEMENT TO CAUSE THE
COMPANY TO REGISTER THE SAFEGUARD SHARES MAY BE TRANSFERRED OR ASSIGNED (IN
WHOLE OR IN PART) TO UP TO TWO (2) TRANSFEREES OR ASSIGNEES OF ANY SAFEGUARD
SHARES, AND ALL OTHER RIGHTS GRANTED TO THE SAFEGUARD ENTITIES BY THE COMPANY
HEREUNDER MAY BE TRANSFERRED OR ASSIGNED TO UP TO TWO (2) TRANSFEREES OR
ASSIGNEES OF ANY SAFEGUARD SHARES; PROVIDED IN EACH CASE THAT THE COMPANY MUST
BE GIVEN WRITTEN NOTICE BY THE APPLICABLE SAFEGUARD ENTITY AT THE TIME OF OR
WITHIN A REASONABLE TIME AFTER SAID TRANSFER OR ASSIGNMENT, STATING THE NAME AND
ADDRESS OF SAID TRANSFEREE OR ASSIGNEE AND IDENTIFYING THE SECURITIES WITH
RESPECT TO WHICH SUCH REGISTRATION RIGHTS ARE BEING TRANSFERRED OR ASSIGNED; AND
PROVIDED, FURTHER, THAT THE TRANSFEREE OR ASSIGNEE OF SUCH RIGHTS AGREES IN
WRITING TO BE BOUND BY THE PROVISIONS OF THIS AGREEMENT.


 


16.                                 MISCELLANEOUS.


 


(A)                                  REMEDIES.  THE COMPANY AND EACH SAFEGUARD
ENTITY ACKNOWLEDGES AND AGREES THAT IRREPARABLE DAMAGE WOULD OCCUR IN THE EVENT
THAT ANY OF THE PROVISIONS OF THIS AGREEMENT WERE NOT PERFORMED IN ACCORDANCE
WITH THEIR SPECIFIC TERMS OR WERE OTHERWISE BREACHED.  IT IS ACCORDINGLY AGREED
THAT THE PARTIES SHALL BE ENTITLED TO AN INJUNCTION OR INJUNCTIONS TO PREVENT OR
CURE BREACHES OF THE PROVISIONS OF THIS AGREEMENT AND TO ENFORCE SPECIFICALLY
THE TERMS AND PROVISIONS HEREOF, THIS BEING IN ADDITION TO ANY OTHER REMEDY TO
WHICH ANY OF THEM MAY BE ENTITLED BY LAW OR EQUITY.


 


(B)                                 NOTICES.  ANY NOTICES, CONSENTS, WAIVERS OR
OTHER COMMUNICATIONS REQUIRED OR PERMITTED TO BE GIVEN UNDER THE TERMS OF THIS
AGREEMENT MUST BE IN WRITING, MUST BE DELIVERED BY (I)

 

10

--------------------------------------------------------------------------------


 


COURIER, MAIL OR HAND DELIVERY OR (II) FACSIMILE, AND WILL BE DEEMED TO HAVE
BEEN DELIVERED UPON RECEIPT.  THE ADDRESSES AND FACSIMILE NUMBERS FOR SUCH
COMMUNICATIONS SHALL BE:


 

to the Company:

 

 

 

 

 

Clarient, Inc.

 

 

31 Columbia

 

 

Aliso Viejo, California 92656

 

 

Facsimile: (949) 443-3366

 

 

Attention: Chief Financial Officer

 

 

 

 

 

with a copy to:

 

 

 

 

 

Stradling Yocca Carlson & Rauth

 

 

660 Newport Center Drive, Suite 1600

 

 

Newport Beach, California 92660

 

 

Facsimile: (949) 823-5119

 

 

Attention: Shivbir S. Grewal, Esq.

 

 

 

 

 

to the Safeguard Entities:

 

 

 

 

 

Safeguard Delaware, Inc. and Safeguard Scientifics (Delaware), Inc.

 

 

1105 N. Market Street, Suite 1300

 

 

Wilmington, DE 19801

 

 

Facsimile: (302) 427-4607

 

 

Attention: Chief Financial Officer

 

 

 

 

 

Safeguard Scientifics, Inc.

 

 

435 Devon Park Drive, 800 Building

 

 

Wayne, Pennsylvania 19087

 

 

Facsimile: (610) 482.9105

 

 

Attention: General Counsel

 

 

 

Each party shall provide five (5) days prior written notice to the other party
of any change in address, telephone number or facsimile number.  Written
confirmation of receipt (i) given by the recipient of such notice, consent,
waiver or other communication, (ii) mechanically or electronically generated by
the sender’s facsimile machine containing the time, date and recipient facsimile
number or (iii) provided by a nationally recognized overnight delivery service,
shall be rebuttable evidence of personal service, receipt by facsimile or
receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

 


(C)                                  WAIVERS.  NO WAIVER BY ANY PARTY OF ANY
DEFAULT WITH RESPECT TO ANY PROVISION, CONDITION OR REQUIREMENT OF THIS
AGREEMENT SHALL BE DEEMED TO BE A CONTINUING WAIVER IN THE FUTURE OR A WAIVER OF
ANY OTHER PROVISION, CONDITION OR REQUIREMENT HEREOF, NOR SHALL ANY DELAY OR
OMISSION OF ANY PARTY TO EXERCISE ANY RIGHT HEREUNDER IN ANY MANNER IMPAIR THE
EXERCISE OF ANY SUCH RIGHT ACCRUING TO IT THEREAFTER.  THE REPRESENTATIONS AND
WARRANTIES AND THE AGREEMENTS AND COVENANTS OF THE COMPANY AND THE SAFEGUARD
ENTITIES CONTAINED HEREIN SHALL SURVIVE THE CLOSING.

 

11

--------------------------------------------------------------------------------


 


(D)                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN TWO OR MORE COUNTERPARTS, ALL OF WHICH SHALL BE CONSIDERED ONE AND
THE SAME AGREEMENT, IT BEING UNDERSTOOD THAT ALL PARTIES NEED NOT SIGN THE SAME
COUNTERPART.


 


(E)                                  ENTIRE AGREEMENT.  THIS AGREEMENT, TOGETHER
WITH THE LOAN AGREEMENT AND THE AGREEMENTS AND DOCUMENTS CONTEMPLATED HEREBY AND
THEREBY, CONTAINS THE ENTIRE UNDERSTANDING AND AGREEMENT OF THE PARTIES HERETO
AND SUPERSEDES ANY PRIOR UNDERSTANDINGS, AGREEMENTS, OR REPRESENTATIONS BY OR
AMONG THE PARTIES HERETO, WRITTEN OR ORAL, INCLUDING, WITHOUT LIMITATION,
(I) EACH OF THE AGREEMENTS LISTED ON EXHIBIT  A-1 HERETO (WHICH AGREEMENTS SHALL
BE OF NO FURTHER FORCE AND EFFECT AFTER THE DATE HEREOF) AND (II) THE APPLICABLE
PROVISIONS FOR THE GRANTING OF REGISTRATION RIGHTS CONTAINED IN THE AGREEMENTS
LISTED ON EXHIBIT A-2 HERETO (WHICH PROVISIONS SHALL BE OF NO FURTHER FORCE AND
EFFECT AFTER THE DATE HEREOF), AND MAY NOT BE MODIFIED, AMENDED OR TERMINATED
EXCEPT BY A WRITTEN AGREEMENT SIGNED BY BOTH PARTIES.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, EACH SAFEGUARD ENTITY ACKNOWLEDGES AND AGREES THAT
IT WAIVES ANY RIGHT IT MAY HAVE TO RECEIVE LIQUIDATED DAMAGES (OR ANY OTHER
DAMAGES) AND ANY OTHER REMEDIES AVAILABLE TO IT UNDER ANY OF THE AGREEMENTS
LISTED ON EXHIBIT A-1 OR A-2 (WHETHER ACCRUING PRIOR TO, ON OR AFTER THE DATE
HEREOF) AS A RESULT OF THE COMPANY’S FAILURE TO DATE TO MAINTAIN THE
EFFECTIVENESS OF REGISTRATION STATEMENTS COVERING THE REGISTRABLE SECURITIES
THEREUNDER.


 


(F)                                    JURISDICTION.  THE COMPANY AND EACH
SAFEGUARD ENTITY (I) HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF
THE UNITED STATES DISTRICT COURT, COURTS OF THE STATE OF DELAWARE AND OTHER
COURTS OF THE UNITED STATES SITTING IN NEW CASTLE COUNTY, DELAWARE FOR THE
PURPOSES OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND (II) HEREBY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUCH SUIT
ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF SUCH COURT, THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN
INCONVENIENT FORUM OR THAT THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS
IMPROPER.  THE COMPANY AND EACH SAFEGUARD ENTITY CONSENTS TO PROCESS BEING
SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF TO SUCH
PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES
THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND
NOTICE THEREOF.  NOTHING IN THIS PARAGRAPH SHALL AFFECT OR LIMIT ANY RIGHT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.


 


(G)                                 GOVERNING LAW.  THIS AGREEMENT AND THE
VALIDITY AND PERFORMANCE OF THE TERMS HEREOF SHALL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF DELAWARE
APPLICABLE TO CONTRACTS EXECUTED AND TO BE PERFORMED ENTIRELY IN SUCH STATE.


 


(H)                                 JURY TRIAL.  EACH PARTY HERETO WAIVES THE
RIGHT TO A TRIAL BY JURY.


 


(I)                                     TITLES.  THE TITLES USED IN THIS
AGREEMENT ARE USED FOR CONVENIENCE ONLY AND ARE NOT TO BE CONSIDERED IN
CONSTRUING OR INTERPRETING THIS AGREEMENT.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

COMPANY:

 

 

 

CLARIENT, INC.

 

 

 

 

 

By:

 

/s/ Raymond J. Land

 

Name:

Ray Land

 

Title:

Senior Vice President and

 

 

Chief Financial officer

 

 

 

 

 

 

 

SAFEGUARD ENTITIES:

 

 

 

SAFEGUARD DELAWARE, INC.

 

 

 

 

 

By:

 

/s/ Brian J. Sisko

 

Name:

Brian J. Sisko Title: Vice President

 

 

 

 

 

SAFEGUARD SCIENTIFICS, INC.

 

 

 

 

 

By:

 

/s/ Brian J. Sisko

 

Name:

Brian J. Sisko

 

Title:

Senior Vice President and General Counsel

 

 

 

 

 

SAFEGUARD SCIENTIFICS

 

(DELAWARE), INC.

 

 

 

By:

 

/s/ Brian J. Sisko

 

Name:

Brian J. Sisko Title: Vice President

 

13

--------------------------------------------------------------------------------


 

Exhibit A-1

 

1.               Registration Rights Agreement, dated as of June 6, 1996, by and
among the Company and the stockholders parties thereto.

 

2.               Registration Rights Agreement, dated as of September 28, 2000,
by and among the Company, Safeguard Delaware, Inc., and incuVest, LLC.

 

3.               Registration Rights Agreement dated as of July 10, 2001 by and
among the Company, Safeguard Delaware Inc. and other investors party thereto.

 

4.               Registration Rights Agreement, dated as of June 13, 2002, by
and between the Company and Safeguard Delaware Inc.

 

5.               Registration Rights Agreement, dated as of February 26, 2003,
by and between the Company and Safeguard Delaware Inc.

 

6.               Registration Rights Agreement, dated as of February 10, 2004,
by and between the Company and Safeguard Delaware Inc.

 

7.               Registration Rights Agreement, dated March 25, 2004, by and
among the Company and the investors signatory thereto.

 

8.               Registration Rights Agreement, dated as of November 8, 2005, by
and among the Company and the investors signatory thereto.

 

9.               Registration Rights Agreement, dated as of March 14, 2008, by
and among the Company, SDI, SSI, and Safeguard Delaware.

 

A-1

--------------------------------------------------------------------------------


 

Exhibit A-2

 

1.                                       Securities Purchase Agreement, dated as
of June 13, 2002, by and among the Company, Safeguard Delaware Inc. and
Safeguard Scientifics, Inc.

 

2.                                       Securities Purchase Agreement, dated as
of September 22, 2006, by and between the Company and Safeguard Delaware Inc.

 

3.                                       Senior Subordinated Revolving Credit
Agreement, dated as of March 7, 2007 between the Company and Safeguard Delaware
Inc.

 

4.                                       Amended and Restated Senior
Subordinated Revolving Credit Agreement dated as of March 14, 2008 by and
between the Company and Safeguard Delaware Inc.

 

5.                                       Second Amended and Restated Senior
Subordinated Revolving Credit Agreement, dated as of February 27, 2009 by and
between the Company and Safeguard Delaware Inc.

 

A-2

--------------------------------------------------------------------------------